Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements Nos.33-79826 and 333-153061 on Form S-8 of Newfield Exploration Company, of our report dated June 11, 2010, relating to the statements of net assets available for benefits as of December 31, 2009 and 2008 and the related statement of changes in net assets available for benefits for the year ended December 31, 2009, and the related schedule of assets (held at end of year) of the Newfield Exploration Company 401(k) Plan as of December 31, 2009. /s/ McConnell & Jones LLP Houston, Texas June11, 2010
